 

FIRST AMENDED SECURITIES EXCHANGE AGREEMENT

 

This FIRST AMENDED SECURITIES EXCHANGE AGREEMENT (the “Agreement”), is made
effective as of this 31st day of December 2013, by and among THE PAWS PET
COMPANY, INC., an Illinois corporation (“PAWS”), having its principal place of
business at 855 El Camino Real, Suite 13A-184, Palo Alto, California 94301 and
PHARMACY DEVELOPMENT CORP., a California corporation (“PDC”), having its
principal place of business at 18013 Sky Park Circle, Suite D, Irvine, CA 92614
(collectively referred to hereinafter as the “Parties”).

 

RECITALS

 

WHEREAS, PDC owns one hundred percent (100%) of the issued and outstanding
equity interests of Mesa Pharmacy, Inc. (“MESA”) (the “MESA Shares”); and

 

WHEREAS, PDC wishes to exchange the MESA Shares for PAWS’ Series D Convertible
Preferred Stock having the rights, preferences, privileges and restrictions
which are set forth in the Certificate of Designation attached as Exhibit A
hereto (the “PAWS Shares”) and PAWS wishes to issue and exchange the PAWS Shares
for the MESA Shares, whereupon MESA will become a wholly-owned subsidiary of
PAWS, all on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy are hereby acknowledged, PAWS and PDC agree as follows:

 

ARTICLE I

EXCHANGE OF SECURITIES

 

1.1 Exchange of Securities. Subject to the terms and conditions set forth in
this Agreement, at Closing (as hereinafter defined), PDC shall assign, transfer,
convey and deliver the MESA Shares to PAWS in exchange for which PAWS shall
issue and deliver five hundred thousand (500,000) PAWS Series D Shares to PDC.
The voting privilege attached to the Series D Shares shall not be effective
until and unless the requirements of Sections 1.4(b)(c) and (d) as well as those
of Section 3.2 below are fulfilled.

 

1.2 Closing Date. Subject to the prior approval of the respective boards of
directors of both PAWS and PDC, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on December 31, 2013 at 1:00 PM
PST or earlier by mutual agreement of the Parties. In the event that PAWS is
unable to obtain a Site Permit, for any reason, this Agreement will
automatically cancel and the consideration exchanged in this Section 1.1 will be
returned to the respective parties.

 

1.3 Deliveries by PDC. At the Closing, or as soon as is practicable thereafter,
but in no event later than sixty (60) days following the Closing, PDC shall
deliver to PAWS:

 

  (a) Certificates evidencing the MESA Shares, duly endorsed for transfer; and  
      (b) A fully executed Royalty Agreement, a sample of which is attached
hereto as Exhibit B.         (c) Such other documents as may be necessary to
effect the consummation of the transactions contemplated by this Agreement.

 

1.4 Deliveries by PAWS. At the Closing, or as soon as is practicable thereafter,
but in no event later than sixty (60) days following the Closing, PAWS shall
deliver to PDC, or complete as applicable, the enumerated items listed below. In
the event that the enumerated items are not delivered or completed within sixty
(60) days and PDC has not waived any such breach pursuant to its rights under
Section 5.4 below, this Agreement will automatically cancel and the
consideration exchanged in this Section 1.1 will be returned to the respective
parties. The enumerated items to be delivered or completed within sixty (60)
days following the Closing are as follows:

 

  (a) Certificates evidencing the PAWS Shares registered in the name of PDC; and

 

Page 1 of 10

 

 

  (b) The completion of a shareholder vote by the written consent of no less
than a two-thirds majority of shareholders elig ible to vote, ratifying all of
the actions listed in Exhibit C, attached hereto and incorporated by reference.
        (c) The filing of a Preliminary and a Definitive Schedule 14C with the
Securities and Exchange Commission (the “SEC”) pursuant to Rule 14C (17 CFR §
240.14c-1 through 17 CFR § 240.14c-101, inclusive) as promulgated by the SEC
regarding notification of actions taken by written consent of the shareholders,
specifically authorizing the Board of Directors to designate classes or series
of preferred stock with voting and/or super majority voting rights.         (d)
The filing with the Secretary of State of Illinois, either Amended or Restated
Articles of Incorporation, incorporating all of the actions listed in Exhibit C
and no other changes not contemplated by this Agreement or pursuant to PDC’s
waiver in keeping with the terms of Section 5.4 below.         (e) Subsequent to
the affirmative vote of at least two-thirds of the voting power of PAWS Series B
Convertible Preferred Stock (Series B Stock) outstanding, PAWS shall file with
the Secretary of State of Illinois, an Amended Certificate of Designation of
Series B Stock, amending the text of Section 5.01(f) of Article V to read, “The
number of shares of Common Stock to be issued pursuant to a Conversion Demand
shall be six thousand, six hundred and thirty-four (6,634).”         (f) The
filing with the Secretary of State of Illinois, an Amended Certificate of
Designation of Series C Convertible Preferred Stock (Series C Stock), reducing
the number of shares of Series C Stock authorized to no more than one thousand
and two thousand, five hundred (2,500) shares or the number of shares of Series
C Stock outstanding, whichever is greater.         (g) Such other documents as
may be necessary to effect the consummation of the transactions contemplated by
this Agreement.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

2.1 Representations and Warranties of PAWS. PAWS hereby represents and warrants
to PDC as follows:

 

  (a) Organization and Qualification. PAWS is a corporation, duly incorporated,
validly existing and in good standing under the laws of the State of Illinois,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. PAWS is duly
qualified to do business as a foreign corporation in each jurisdiction which the
character of its business requires such qualification, except where the failure
to be so qualified could not, individually or in the aggregate reasonably be
expected to have or result in a material adverse effect on the business,
prospects, operations or condition (financial or otherwise) of PAWS (a “PAWS
Material Adverse Effect”).         (b) Authorization; Enforcement. PAWS has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement by PAWS and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of PAWS and no further action is
required by PAWS or its shareholders. This Agreement has been duly executed by
PAWS and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of PAWS enforceable against PAWS in accordance
with its terms. PAWS is not in violation of any of the provisions of its
certificate of incorporation or bylaws.         (c) Capitalization. The number
of authorized, issued and outstanding shares of capital stock of PAWS is set
forth on Schedule 2.1(c). No shares of capital stock of PAWS are entitled to
preemptive or similar rights, nor is any holder of capital stock of PAWS
entitled to statutory preemptive or similar rights arising out of any agreement
or understanding with PAWS. Except as set forth in any document filed by PAWS
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (the
“SEC Documents”) or on Schedule 2.1(c) hereto, there are no outstanding options,
warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to securities, rights or obligations convertible into or
exchangeable for, or giving any Person (as hereinafter defined) any right to
subscribe for or acquire any shares of capital stock of PAWS, or contracts,
commitments, understandings, or arrangements by which PAWS is or may become
bound to issue additional shares of capital stock of PAWS, or securities or
rights convertible or exchangeable into shares of capital stock of PAWS.

 

Page 2 of 10

 

 

  (d) Issuance of the PAWS Shares. The PAWS Shares are duly authorized, and,
when issued and paid for in accordance with the terms hereof, shall be duly and
validly issued, fully paid and non-assessable, free and clear of all liens,
encumbrances and rights of first refusal of any kind (collectively, “Liens”).  
      (e) No Conflicts. The execution, delivery and performance of this
Agreement by PAWS and the consummation by PAWS of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of PAWS’
certificate of incorporation or bylaws (each as amended through the date
hereof); (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time, or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time, or both) of, any agreement, credit facility,
indenture or instrument (evidencing a PAWS’ debt or otherwise) to which PAWS is
a party or by which any property or asset of PAWS is bound or affected; or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which PAWS
is subject (including federal and state securities laws and regulations), or by
which any property or asset of PAWS is bound or affected, except in the case of
each of clauses (ii) and (iii), as could not, individually or in the aggregate,
reasonably be expected to have or result in a PAWS Material Adverse Effect. The
business of PAWS is not being conducted in violation of any law, ordinance or
regulation of any governmental authority, except for violations that,
individually or in the aggregate, could reasonably be expected to not have or
result in a PAWS Material Adverse Effect.         (f) Filings, Consents and
Approvals. PAWS is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other U.S. or foreign federal, state, local or other governmental authority
or other person in connection with the execution, delivery and performance by
PAWS of this Agreement other than filings which may be required under federal
and state securities laws.         (g) Litigation; Proceedings. Except as set
forth in the SEC Documents, there is no action, suit, notice of violation,
proceeding or investigation pending or, to the knowledge of PAWS, threatened
against or affecting PAWS or any of its properties before or by any court,
governmental or administrative agency, or regulatory authority (U.S. federal,
state, county, local or foreign) that (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or (ii) could,
individually or in the aggregate, reasonably be expected to have or result in a
PAWS Material Adverse Effect.         (h) No Default or Violation. Except as set
forth in the SEC Documents or on Schedule 2.1(h) hereto, PAWS (i) is not in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
PAWS), nor has PAWS received written notice of a claim that it is in default
under or is in violation of any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound, (ii) is not in violation of any order of any court,
arbitrator or governmental body, or (iii) is not in violation of any statute,
rule or regulation of any governmental authority, except as could not,
individually or in the aggregate, reasonably be expected to have or result in a
PAWS Material Adverse Effect.         (i) Private Offering. Assuming the
accuracy of the representations and warranties of PDC set forth in Section 2.3
of this Agreement, the offer, issuance and sale of the PAWS Shares to PDC as
contemplated hereby is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”). Neither PAWS nor any
person acting on PAWS’ behalf has taken any action that could subject the
issuance of the PAWS Shares to the registration requirements of the Securities
Act.         (j) Brokers Fees. No fees or commissions will be payable by PAWS to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, or bank with respect to the transactions contemplated by this Agreement.
        (k) Solicitation Materials. Neither PAWS nor any person acting on PAWS’
behalf has solicited PDC to acquire the PAWS Shares by means of any form of
general solicitation or advertising.

 

Page 3 of 10

 

 

  (l) Patents and Trademarks. PAWS owns, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and rights (collectively, the “PAWS Intellectual
Property Rights”) that are necessary or material for use in connection with its
business, except where the failure to own or have the right to use a PAWS
Intellectual Property Right could not reasonably be expected to have or result
in a PAWS Material Adverse Effect. To the best knowledge of PAWS, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another person of any of the PAWS Intellectual Property Rights.
        (m) Registration Rights; Rights of Participation. Except as set forth in
the SEC Documents, PAWS has not granted or agreed to grant to any person any
rights (including “piggy-back” registration rights) to have any securities of
PAWS registered with the SEC or any other governmental authority and no person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement.
        (n) Regulatory Permits. PAWS possesses all certificates, authorizations
and permits issued by the appropriate U.S. federal, state or foreign regulatory
authorities necessary to conduct its business, except where the failure to
possess such permits, individually or in the aggregate, could reasonably be
expected to have or result in a PAWS Material Adverse Effect (“Material PAWS
Permits”), and PAWS has not received any notice of proceedings relating to the
revocation or modification of any Material PAWS Permit.         (o) Title. PAWS
does not own any real property. PAWS has good and marketable title to all
personal property owned by them that is material to the business of PAWS, in
each case free and clear of all Liens, except for Liens that do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by PAWS. Any real property and facilities
held under lease by PAWS is held under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by PAWS.         (p)
Warrant Liability. PAWS represents and warrants that under the terms of its June
3, 2011 warrant (the “Socious Warrant”), held of record by Socious CG II, LTD.
(“Socious”) that PAWS has no liability to issue any number of new warrants
pursuant to the terms of the Socious Warrant (or any additional warrants that
have been previously issued or are currently issuable thereunder) exercisable
into a number of shares of Common Stock greater than ten million (10,000,000)
shares (the “Maximum Warrant Liability”).

 

  (i) In the event that PAWS has a liability to issue new warrants pursuant to
Section 2 of the Socious Warrant exercisable into a number of shares of Common
Stock greater than the Maximum Warrant Liability, the Parties hereby agree that
they will use their best efforts to obtain a settlement with Socious, whereby
any such warrant liability will be reduced to a number of shares equal to or
less than the Maximum Warrant Liability.         (ii) In the event that PAWS has
a liability to issue new warrants pursuant to Section 2 of the Socious Warrant
exercisable into a number of shares of Common Stock greater than the Maximum
Warrant Liability and the Parties are unable to obtain a settlement as described
in Section 2.1(p)(i) above, within one hundred and eighty (180) days of the
Closing, PAWS shall issue twenty million (20,000,000) shares of Common Stock to
PDC.

 

2.2 Representations and Warranties of PDC. PDC represents and warrants to PAWS
as follows:

 

  (a) Organization and Qualification. PDC is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. PDC is not
qualified to do business as a foreign corporation in any jurisdiction, there
being no jurisdiction where the character of its business requires such
qualification.         (b) Authorization; Enforcement. PDC has the requisite
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its respective
obligations hereunder. The execution and delivery of the Agreement by PDC and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of PDC and no further action is
required by PDC or its shareholders. The Agreement has been duly executed by PDC
and, when delivered in accordance with the terms thereof, will constitute the
valid and binding obligations of PDC enforceable against PDC in accordance with
its terms. PDC is not in violation of any of the provisions of its certificate
of incorporation or bylaws.

 

Page 4 of 10

 

 

  (c) Capitalization. MESA has only the following classes of stock authorized:

 

  (i) Common Stock: Ten Thousand (10,000) authorized, Ten Thousand (10,000) of
which are issued and outstanding and owned by PDC. MESA Common Stock shares are
not entitled to preemptive or similar rights, nor is any holder of MESA Common
Stock shares entitled to statutory preemptive or similar rights arising out of
any agreement or understanding with MESA. Any and all outstanding options,
warrants, rights to subscribe to, calls, or commitments of any character
whatsoever relating to securities, rights or obligations convertible into or
exchangeable for, or giving any person any right to subscribe for or acquire
Common Stock shares or other membership interests in MESA or contracts,
commitments, understandings, or arrangements by which MESA is or may become
bound to issue additional Common Stock shares or other membership interests in
MESA, or securities or rights convertible or exchangeable into MESA Shares or
other membership interests in PDC are listed in Schedule 2.2(c) hereto.

 

  (d) Title to Interests. MESA Shares are duly authorized, validly issued, fully
paid and non-assessable and are owned of record and beneficially by PDC, free
and clear of all Liens.         (e) No Conflicts. The execution, delivery and
performance of this Agreement by PDC and the consummation by PDC of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of MESA’s formation or by-laws; (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time, or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time,
or both) of, any agreement, credit facility, indenture or instrument (evidencing
a debt or otherwise) to which PDC is a party or by which any property or asset
of PDC is bound or affected; or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which PDC is subject (including federal and
state securities laws and regulations), or by which any property or asset of PDC
is bound or affected, except in the case of each of clauses (ii) and (iii), as
could not, individually or in the aggregate, reasonably be expected to have or
result in a material adverse effect on the business, prospects, operations or
condition (financial or otherwise) of MESA (an “MESA Material Adverse Effect”).
The business of MESA is not being conducted in violation of any law, ordinance
or regulation of any governmental authority, except for violations that,
individually or in the aggregate, could not reasonably be expected to have or
result in an MESA Material Adverse Effect.         (f) Filings, Consents and
Approvals. PDC is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other or foreign federal, state, local or other governmental authority or
other person in connection with the execution, delivery and performance by PDC
of this Agreement other than as relates to the Site License defined in Section
1.2 above.         (g) Litigation; Proceedings. Except as listed in listed in
Schedule 2.2(g), there is no action, suit, notice of violation, proceeding or
investigation pending or, to the knowledge of PDC, threatened against or
affecting PDC or any of their respective properties before or by any court,
governmental or administrative agency, or regulatory authority (U.S. federal,
state, county, local or foreign) that (i) adversely affects or challenges the
legality, validity or enforceability of the Agreement or the MESA Shares or (ii)
could, individually or in the aggregate, reasonably be expected to have or
result in an PDC Material Adverse Effect.         (h) No Default or Violation.
Except as listed in listed in Schedule 2.2(h), PDC is not (i) are in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by), nor
has PDC received notice of a claim that it or he is in default under or is in
violation of any indenture, loan or credit agreement or any other agreement or
instrument to which it, he or she is a party or by which it, he or she or any of
its, his or her properties is bound, (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is in violation of any statute,
rule or regulation of any governmental authority, except as could not,
individually or in the aggregate, reasonably be expected to have or result in an
MESA Material Adverse Effect.

 

Page 5 of 10

 

 

  (i) Financial Statements; Books and Records; Accounts Receivable.

 

  (i) Within thirty (30) days of the Closing, PDC will deliver financial
statements of MESA that have been prepared and audited in accordance with GAAP
for the periods listed in Schedule 2.2(i) (the “MESA Financial Statements”). The
MESA Financial Statements shall comply in all material respects with the
applicable accounting requirements of the SEC.         (ii) The books and
records of MESA are complete and correct in all material respects and have been
maintained in accordance with sound business practices consistent with industry
standards.

 

  (j) Absence of Certain Changes. Since the date of the latest balance sheet
included in the PDC Financial Statements, PDC has been operated, in the ordinary
course and consistent with past practice and, in any event, there has not been:
(i) any material adverse change in the business, condition (financial or
otherwise), operations, results of operations or prospects of MESA; (ii) any
loss or, to the knowledge of PDC, threatened or contemplated loss, of business
of any customers or suppliers of MESA which, individually or in the aggregate,
could reasonably be expected to have an MESA Material Adverse Effect; (iii) any
loss, damage, condemnation or destruction to any of the properties of MESA
(whether or not covered by insurance); (iv) any borrowings by MESA other than
trade payables arising in the ordinary course of the business and consistent
with past practice; or (v) any sale, transfer or other disposition of any of the
assets other than in the ordinary course of the business and consistent with
past practice.         (k) Contracts. Schedule 2.2(k) hereto sets forth a list
of all contracts, agreements, leases, licenses, permits, commitments and
arrangements of MESA (the “Contracts”). MESA is not alleged to be in default,
nor to the knowledge of PDC is there any basis for MESA or any other party,
under any of the Contracts and no event has occurred and no condition or state
of facts exists which, with the passage of time or the giving of notice or both,
would constitute such a default or breach by PDC, or any other party thereto.
All of the Contracts are in full force and effect, will continue in full force
and effect after the Closing without breaching the terms thereof or resulting in
the forfeiture or impairment of any rights thereunder and without the consent,
approval or act of, or making of any filing with, any third party. The Contracts
are valid and enforceable against MESA and to the knowledge of PDC, the other
parties thereto. PDC has not received any notice of the intention of any party
to terminate, or substantially reduce the volume of its purchases, sales,
products or advertisements under, any Contract. PDC is not currently in
discussions regarding any amendment, modification, extension or termination of,
and is not currently re-negotiating Contracts.         (l) Employees. Schedule
2.2(1) hereto sets forth the name of each employee of MESA and a description of
their compensation. PDC does not maintain any employee benefit plans.        
(m) Taxes. MESA has filed all tax returns of any kind required to be filed and
has paid all taxes and other charges due or claimed to be due with respect to
its taxing authorities. There are no Liens for taxes upon any of MESA’s assets
and there are no claims asserted for taxes against MESA or PDC with respect to
any of MESA’s assets, except for taxes due but not yet payable.         (n)
Brokers’ Fees. No fees or commissions will be payable by PDC to any broker,
financial advisor or consultant, finder, placement agent, investment banker, or
bank with respect to the transactions contemplated by this Agreement.        
(o) Patents and Trademarks. MESA owns, or has rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and rights (collectively, the “MESA Intellectual Property
Rights”) that are necessary or material for use in connection with its business,
and the failure to own or have the right to use and any MESA Intellectual
Property Right, so could not reasonably be expected to have an MESA Material
Adverse Effect. To the best knowledge of PDC, all such MESA Intellectual
Property Rights are enforceable and there is no existing infringement by another
person of any of the MESA Intellectual Property Rights.         (p) Regulatory
Permits. MESA possesses all certificates, authorizations and permits issued by
the appropriate U.S. federal, state or foreign regulatory authorities necessary
to conduct its business except where the failure to possess such permits,
individually or in the aggregate, could reasonably be expected to have or result
in an PDC Material Adverse Effect (“MESA Material Permits”), and PDC has not
received any notice of proceedings relating to the revocation or modification of
any MESA Material Permit.

 

Page 6 of 10

 

 

  (q) Title. MESA does not own any real property and is not a party to any
leases other than those listed in Schedule 2.2(q). PDC has good and marketable
title to all real or personal property owned by it in each case free and clear
of all liens, except for liens that do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by PDC.         (r) Disclosure. No representation or warranty of PDC or
the Holders contained in this Agreement and no statement contained in any
certificate, exhibit, schedule or other document furnished to PAWS in connection
with this Agreement contains any untrue statement of a material fact, or omits
to state a material fact necessary to make the statements herein or therein not
misleading.

 

2.3 Investment Representations and Warranties of the PDC. PDC represents and
warrants to PAWS as follows:

 

  (a) Investment Intent. PDC is acquiring PAWS Shares for its own account. PDC
is acquiring PAWS Shares for investment purposes only and not with a view to or
for distributing or reselling the PAWS Shares or any part thereof or interest
therein, without prejudice, however, to PDC’s right at all times to sell or
otherwise dispose of all or any part of the PAWS Shares pursuant to an effective
registration statement under the Securities Act and in compliance with
applicable state securities laws or under an exemption from such registration.  
      (b) Status. PDC meets the definition of an “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act; or, in the
event that PDC is not an accredited investor, PDC represents and warrants that
it has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the prospective investment, or
PDC reasonably believes that it comes within this description.         (c)
Experience of PDC. PDC and/or its management has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the PAWS
Shares, and has so evaluated the merits and risks of such investment.        
(d) Ability of PDC to Bear Risk of Investment. PDC is able to bear the economic
risk of an investment in the PAWS Shares and, at the present time, is able to
afford a complete loss of such investment.         (e) Access to Information.
PDC acknowledges that the it has been afforded (i) the opportunity to ask such
questions as he has deemed necessary of, and to receive answers from,
representatives of PAWS concerning the terms and conditions of the issuance of
the PAWS Shares and the merits and risks of investing in the PAWS Shares; (ii)
access to public information about PAWS and PAWS’ financial condition, results
of operations, business, properties, management and prospects sufficient to
enable PDC to evaluate its investment; and (iii) the opportunity to obtain such
additional information that PAWS possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment and to verify the accuracy and completeness of the
public information contained herein.         (f) General Solicitation. PDC is
not acquiring the PAWS Shares as a result of or subsequent to any advertisement,
article, notice or other communication regarding the PAWS Shares published in
any newspaper, magazine or similar media, published or broadcast over television
or radio or presented at any seminar.         (g) Reliance. PDC understands and
acknowledges that (i) the PAWS Shares are being offered and sold to the Holders
without registration under the Securities Act and applicable state securities
laws in a private placement that is exempt from the registration provisions of
the Securities Act and applicable state securities laws and (ii) the
availability of such exemption depends in part on, and PAWS will rely upon the
accuracy and truthfulness of, the foregoing representations and the Holders
hereby consents to such reliance.

 

Page 7 of 10

 

 

ARTICLE III

OTHER AGREEMENTS OF THE PARTIES

 

3.1 Transfer Restrictions.

 

  (a) The PAWS Shares may only be disposed of pursuant to an effective
registration statement under the Securities Act, or pursuant to an available
exemption from or in a transaction not subject to the registration requirements
of the Securities Act. In connection with any transfer of the PAWS Shares other
than pursuant to an effective registration statement, PAWS may require the
transferor thereof to provide to PAWS an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to PAWS, to the effect that such transfer does not require
registration of such transferred securities under the Securities Act and
applicable state securities laws.         (b) PDC agrees to the imprinting, so
long as is required under the Securities Act and the rules and regulations
thereunder, of an appropriate restrictive legend on the certificates evidencing
their respective Shares.

 

3.2 PDC hereby agrees to not distribute the PAWS Shares to its respective
holders until such time as a permanent Site Permit has been issued by the
California State Board of Pharmacy listing PAWS as the owner of MESA. SEC
Reporting Obligations. Pursuant to Regulation S-K promulgated pursuant to the
Securities Exchange Act of 1934, PAWS must file audited consolidated pro forma
financial statements within seventy-five (75) days of the Closing (the “PDC
Audit”). In the event that the audited consolidated pro forma financial
statements cannot be completed within the time frame specified in Regulation
S-K, this agreement shall automatically terminate, the consideration exchanged
pursuant to Section 1.1 above shall be returned to their respective owners and
any monies advanced to PDC shall be returned to PAWS within one hundred eighty
(180) days of the termination.

 

3.3 Changes to Board of Directors. Upon completion of the PDC Audit and the
issuance of permanent Site Permit by the California State Board of Pharmacy,
listing PAWS as the owner of MESA the existing members of PAWS’ board of
directors (the “Board”) shall appoint three (3) individuals designated by PDC to
the Board.

 

3.4 Restrictions on Shareholder Actions. Other than as may be necessary to
complete the delivery of the actions required pursuant to Section 1.04 above,
the Board of Directors of PAWS shall not call any annual, special or any action
taken by written consent of the shareholders prior to the installation of the
three (3) individuals designated by PDC to the Board pursuant to Section 3.3
above, unless agreed to, in writing, by PDC.

 

ARTICLE IV

INDEMNIFICATION

 

4.1 Survival. All of the provisions of this Agreement shall survive the Closing
indefinitely, except that the representations and warranties of PDC, on the one
hand, and the representations and warranties of PAWS on the other hand, shall
survive until the first anniversary of the Closing Date.

 

4.2 Indemnity by PDC. PDC shall indemnify and hold PAWS and PAWS’ directors,
officers and employees harmless against and in respect of any and all damages,
losses, claims, penalties, liabilities, costs and expenses (including, without
limitation, all fines, interest, reasonable and actual legal fees and expenses
and amounts paid in settlement), that arise from or relate or are attributable
to (and without giving effect to any tax benefit to the indemnified party) (a)
any misrepresentation or breach of any warranty by PDC in the Agreement or (b)
any breach of any covenant or agreement on the part of PDC pursuant to its
obligations under the Agreement.

 

4.3 Indemnity by PAWS. PAWS shall indemnify and hold PDC and PDC’s directors,
officers and employees harmless against and in respect of any and all damages,
losses, claims, penalties, liabilities, costs and expenses (including, without
limitation, all fines, interest, reasonable and actual legal fees and expenses
and amounts paid in settlement), that arise from or relate or are attributable
to (and without giving effect to any tax benefit to the indemnified party) (a)
any misrepresentation or breach of any warranty by PAWS in the Agreements or (b)
any breach of any covenant or agreement on the part of PAWS pursuant to its
obligations under the Agreement.

 

Page 8 of 10

 

 

4.4 Notice to Indemnitor; Right of Parties to Defend. Promptly after the
assertion of any claim by a third party or occurrence of any event which may
give rise to a claim for indemnification from an indemnifying party
(“Indemnitor”) under this Article IV, an indemnified party (“Indemnitee”) shall
notify the Indemnitor in writing of such claim. The Indemnitor shall have the
right to assume the control and defense of any such action (including, but
without limitation, tax audits), provided that the Indemnitee may participate in
the defense of such action subject to the Indemnitor’s reasonable direction and
at Indemnitee’s sole cost and expense. The party contesting any such claim shall
be furnished all reasonable assistance in connection therewith by the other
party and be given full access to all information relevant thereto. In no event
shall any such claim be settled without the Indemnitor’s consent.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Fees and Expenses. Each party to this Agreement shall pay the fees and
expenses of its or its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiations,
preparation, execution, delivery and performance of this Agreement.

 

5.2 Entire Agreement; Amendments. This Agreement, together with the exhibits and
schedules hereto, contains the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be delivered
(a) by hand; (b) by recognized overnight courier; or (c) by certified mail,
return receipt requested, postage-prepaid. All of the foregoing shall be deemed
given and effective on (x) receipt, if delivered by hand; (y) the next business
day after deposit, if sent by nationally recognized overnight courier; or (c)
the third (3rd) business day after deposit, if mailed. The address for such
notices and communications shall be as follows:

 

  If to PAWS: 855 El Camino Real, Suite 13A-184     Palo Alto, California 94301
Attn: CEO         If to PDC: 18013 Sky Park Circle, Suite D     Irvine,
California 92614     Attn: CEO

 

or such other address as maybe designated by party in writing hereafter, by
notice (given in the same manner).

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by all the
parties; or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect ay of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
party may assign this Agreement or any of the rights or obligations hereunder
without the written consent of the other party, which consent shall not
unreasonably be withheld.

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

Page 9 of 10

 

 

5.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of Nevada without regard to the
principles of conflicts of law thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Washoe
County, Nevada, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the interpretation or enforcement of this Agreement),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.

 

5.9 Attorneys’ Fees. In any suit, action or proceeding brought with respect to
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover attorneys’ fees and costs from the non-prevailing party at
both the trial and appellate levels.

 

5.10 Construction. In the construction of this Royalty Agreement, the rule of
construction that a document is to be construed most strictly against a party
who prepared the same shall not be applied, it being agreed that all parties
have participated in the preparation of the final form of this Royalty
Agreement.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or .pdf transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

5.12 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision that shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  THE PAWS PET COMPANY, INC.         By: /s/ Daniel Wiesel   Name: Daniel Wiesel
  Title: Chief Executive Officer         PHARMACY DEVELOPMENT CORP.         By:
/s/ Edward Kurtz   Name: Edward Kurtz   Title: Chief Operating Officer

 

Page 10 of 10

 

